      Case 1:18-cv-10737-PBS Document 40 Filed 10/11/18 Page 1 of 14



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

___________________________________
                                        )
MARILYN BARRESI, PERSONAL               )
REPRESENTATIVE OF THE ESTATE            )
OF STEPHANIE MCMAHON                    )
                     Plaintiff,         )
                                        )            Civil Action
v.                                      )          No. 18-10737-PBS
                                        )
CITY OF BOSTON                          )
                                        )
                                        )
                    Defendant.          )
______________________________          )

                         MEMORANDUM AND ORDER

                           October 11, 2018

Saris, C.J.

                            I. INTRODUCTION

     This sad and troubling case involves the murder of

Stephanie McMahon allegedly by Randall Tremblay. Her mother,

Marilyn Barresi, filed this lawsuit against the City of Boston

on behalf of the Estate of McMahon alleging that two police

officers failed to protect her despite the issuance of a

restraining order against Tremblay by the Boston Municipal

Court. In the Amended Complaint (Docket No. 17), Plaintiff

asserts eleven counts against the City: wrongful death claims

under Mass. Gen. Laws ch. 229 (Counts I and II); various

negligence claims and a claim of a “Violation of Boston Police



                                    1
 
                 Case 1:18-cv-10737-PBS Document 40 Filed 10/11/18 Page 2 of 14



Department Policy”                                     1   (Counts III, V, VI, and VII); an intentional

infliction of emotional distress claim (Count IV); two due

process claims under 42 U.S.C. § 1983 (Counts VIII and IX); an

equal protection claim under 42 U.S.C. § 1983 (Count X); and a

failure to train and/or supervise claim under 42 U.S.C. § 1983

(Count XI).

              Defendant filed a motion to dismiss all counts for failure

to state any claim upon which relief can be granted (Docket No.

18). After hearing, Defendant’s motion to dismiss is ALLOWED.

Because Plaintiff did not oppose the motion to dismiss the

claims asserted under state law in her brief, the Court will

only address the constitutional claims under § 1983.

                                                               II. FACTUAL BACKGROUND

              The following factual background is taken from the Amended

Complaint. The allegations must be taken as true at this stage

of the litigation. See Watterson v. Page, 987 F.2d 1, 3 (1st

Cir. 1993).

              On April 23, 2014, the Boston Municipal Court issued a

restraining order against Tremblay ordering him to stay away

from McMahon’s residence. It did not expire until April 23,

2015. On November 16, 2014 around 2:10 A.M., McMahon called 911

and stated that Tremblay was “trying to hit [her] over the head

                                                            
1 It appears Plaintiff has labeled this claim Count VIII instead of Count VII,
due to a typographical error. This Court will refer to Plaintiff’s “Violation
of Boston Police Department Policy” claim as Count VII.

                                                                         2
 
      Case 1:18-cv-10737-PBS Document 40 Filed 10/11/18 Page 3 of 14



with a stick,” and that she had an active restraining order

against him. Officers Robert C. Boyle and William Hubbard were

dispatched to McMahon’s apartment to respond to the call. Before

responding to the disturbance, the officers did not log into the

record management system inside their vehicle, and therefore did

not see the details of the 911 call.

     When the officers entered the apartment building, they saw

a man in the hallway in front of McMahon’s unit. McMahon, who

was inside, opened the door to tell the officers repeatedly that

she had a restraining order against the man in the hallway. At

the time, the officers did not know the man’s name. They did not

check the record system in their vehicle in order to determine

whether McMahon in fact had an active restraining order. The

officers also did not request additional information from the

911 dispatcher, nor did they speak to a supervisor to confirm

either the identity of the man in the hallway or the existence

of a restraining order.

     Boston Police Department procedure requires officers to

“arrest any person that the officer observes, or has probable

cause to believe, has committed a violation of a court order.”

Officers Boyle and Hubbard did not arrest the man, later

identified as Tremblay, but instead escorted him out of

McMahon’s apartment building and transported him to Shattuck

Hospital. Tremblay also had an outstanding warrant at the time

                                    3
 
      Case 1:18-cv-10737-PBS Document 40 Filed 10/11/18 Page 4 of 14



for failing to register as a sex offender. When they arrived at

Shattuck Hospital, Officers Boyle and Hubbard left Tremblay

outside the facility. They did not seek to admit Tremblay to

Shattuck, nor did they ask any staff at Shattuck to identify the

man. At some point later, Tremblay returned to McMahon’s

apartment and killed her.

     During an internal affairs investigation, Officers Boyle

and Hubbard indicated “that they did not have the training or

knowledge of the City of Boston’s police department rules and

regulations with respect to the handling of domestic violence

cases.”

                            III. DISCUSSION

A. Standard of Review

     To survive a motion to dismiss for failure to state a

claim, “a complaint must contain sufficient factual matter . . .

to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

     Plaintiff filed five exhibits with her Memo in Opposition

to Defendant’s Motion to Dismiss (Docket No. 32-1). Plaintiff

describes the Exhibits as: Exhibit A, “Transcript of 911 call”;

Exhibit B, “Abuse Prevention Order”; Exhibit C, “Police

Reports”; Exhibit D, “Findings of Internal Affairs



                                    4
 
                 Case 1:18-cv-10737-PBS Document 40 Filed 10/11/18 Page 5 of 14



Investigation”; and Exhibit E, “Internal Affairs Transcripts.”

Defendant objects to the consideration of these exhibits.

              Ordinarily when ruling on a Rule 12(b)(6) motion,

              any consideration of documents not attached to the
              complaint, or not expressly incorporated therein, is
              forbidden, unless the proceeding is properly converted into
              one for summary judgment. . . . However, courts have made
              narrow exceptions for documents the authenticity of which
              are not disputed by the parties; for official public
              records; for documents central to plaintiffs' claim; or for
              documents sufficiently referred to in the complaint.

Watterson, 987 F.2d at 3. Because Plaintiff does not

sufficiently reference these documents in the complaint, this

Court declines to consider any of these documents except the

Abuse Prevention Order, a public court order, in ruling on the

City’s Motion to Dismiss.2

B. Due Process Claims under 42 U.S.C. § 1983 (Counts VIII and
IX)

              Plaintiff has sued the City of Boston, alleging that

Officers Boyle and Hubbard’s actions “shocked the conscience”

and “increased the known threat” to McMahon, which violated her

substantive due process rights under the Due Process Clause. A

municipality is liable under § 1983 when its policy or custom is

the “moving force” behind a constitutional violation. Monell v.

Dep't of Soc. Servs. of City of New York, 436 U.S. 658, 694

(1978). However “a municipality cannot be held liable under §


                                                            
2
  At the hearing, Plaintiff requested the opportunity to move to amend her
complaint on the § 1983 claims based on these additional materials.

                                                               5
 
      Case 1:18-cv-10737-PBS Document 40 Filed 10/11/18 Page 6 of 14



1983 on a respondeat superior theory.” Id. at 691.         The Court

must first determine whether the officers’ actions gave rise to

a constitutional violation before the City can be held liable

under § 1983. See Rivera v. Rhode Island, 402 F.3d 27, 33 (1st

Cir. 2005)(holding that in substantive due process cases, the

Court must first examine whether the facts alleged state a claim

for a constitutional violation, and then whether particular

defendants are liable under § 1983). Defendant argues that

Plaintiff’s § 1983 claims against the City must be dismissed

because, among other things, the Fourteenth Amendment does not

protect a person from the violent acts of third persons.

     The Due Process Clause of the Fourteenth Amendment provides

that “[n]o state shall . . . deprive any person of life,

liberty, or property, without due process of law.” U.S.          Const.

amend. XIV, §1. To state a claim under § 1983, a plaintiff must

plausibly allege that the deprivation of a protected interest,

here, McMahon’s life, was caused by governmental conduct.

Rivera, 402 F.3d at 34. That burden is “more difficult when the

person who inflicts the injury is a private person.” Id.

Generally speaking, “a State’s failure to protect an individual

against private violence simply does not constitute a violation

of the Due Process Clause.” DeShaney v. Winnebago Cty. Dep’t of

Soc. Servs., 489 U.S. 189, 197 (1989) (finding there was no due

process violation when the State did not intervene to protect a

                                    6
 
      Case 1:18-cv-10737-PBS Document 40 Filed 10/11/18 Page 7 of 14



child when severe injury occurred while in the custody of the

father). This generally includes the failure to arrest someone

who later goes on to commit violence. Town of Castle Rock v.

Gonzales involved the failure by police to enforce a domestic

restraining order by failing to arrest the violator, which

resulted in the victim’s death. 545 U.S. 748, 751-54 (2005). The

Supreme Court held that “the benefit that a third party may

receive from having someone else arrested for a crime generally

does not trigger protections under the Due Process Clause,

neither in its procedural nor its ‘substantive’ manifestations.”

Id. at 768.

     However, there are exceptions to the general rule that a

State has no duty to protect someone from third party violence.

One theory is that the government may be liable when the State

creates a danger to a victim or makes a victim more vulnerable

to the risk of harm. The Supreme Court noted in DeShaney:

     While the State may have been aware of the dangers that
     [the son] faced in the free world, it played no part in
     their creation, nor did it do anything to render him any
     more vulnerable to them. That the State once took temporary
     custody of [the son] does not alter the analysis, for when
     it returned him to his father’s custody, it placed him in
     no worse position than that in which he would have been had
     it not acted at all; the State does not become the
     permanent guarantor of an individual’s safety by having
     once offered him shelter.

489 U.S. at 201. Post-DeShaney, most circuits, including the

First Circuit, have acknowledged that the state-created danger


                                    7
 
                 Case 1:18-cv-10737-PBS Document 40 Filed 10/11/18 Page 8 of 14



theory is a colorable claim under the Due Process Clause. See

Irish v. Maine, 849 F.3d 521, 525-26 (1st Cir. 2017) (declining

to dismiss a substantive due process claim based on the state-

created danger theory).

              Even where a state-created danger exists, a plaintiff must

prove that the state actions “shock the conscience of the

court.” Rivera, 402 F.3d at 35. “Although the circumstances of

each case impact whether the state action at issue meets this

standard, ‘where actors have an opportunity to reflect and make

reasoned and rational decisions, deliberately indifferent

behavior may suffice.’” Irish, 849 F.3d at 526 (quoting Rivera,

402 F.3d at 36).

              Relying primarily on the state-created danger theory,

Plaintiff alleges that the police officers’ failure to

investigate whether there was an active restraining order

against the man in the hallway “affirmatively increased the

threat of harm to the decedent, and emboldened Mr. Randall

Tremblay to return to the apartment and kill her.”3

              Two recent cases provide some guidance in determining

whether the emboldening claim in this case is sufficient to


                                                            
3 Plaintiff also asserts that the City had a “special relationship” with
McMahon through her status as a domestic violence victim, and violated her
due process rights by failing to protect her. Here, however, there was no
affirmative act of restraining the victim’s freedom to act on her own behalf,
implicating due process protection under this exception to the general rule
that a State does not have a duty to protect a victim from third person
violence. DeShaney, 489 U.S. at 200.

                                                               8
 
      Case 1:18-cv-10737-PBS Document 40 Filed 10/11/18 Page 9 of 14



support a state-created danger theory of liability. In Irish v.

Maine, the First Circuit held that the affirmative actions of

the police supported a state-created danger theory of recovery.

849 F.3d at 528. The police left a voice message notifying a man

about an accusation of rape against him despite an explicit

request from the victim not to contact the man for fear that it

would incite further violence. Id. at 523. Shortly after

receiving the voice message, the man broke into the victim’s

parents’ home, fatally shot the victim’s boyfriend, shot and

wounded the victim’s mother, and abducted the victim. Id. at

522. The First Circuit rejected the argument that the victim’s

due process rights were not violated because the police were

following standard police practice in trying to interview the

violator. Id. at 526. In the First Circuit’s view, the argument

failed “to take into account the manner in which the officers

tried to interview the suspect - - at the outset of the

investigation, before any other precautions had been taken, and

despite being warned by the complainant about the suspect’s

violent tendencies.” Id. The First Circuit held that violations

of protocol and training are relevant to the substantive due

process inquiry, and it expressed concern about the dearth of

information in the complaint on these issues. Id.

     In Okin v. Vill. of Cornwall-on-Hudson Police Dept., the

Second Circuit found support for a state-created danger theory

                                    9
 
       Case 1:18-cv-10737-PBS Document 40 Filed 10/11/18 Page 10 of 14



when the police officers “enhanced the danger to [the victim] by

implicitly but affirmatively encouraging or condoning [the

perpetrator’s] domestic violence.” 577 F.3d 415, 429 (2d Cir.

2009). In Okin, there was an “escalating series of incidents

that followed the officers’ response to [the victim’s] first

complaint of domestic violence, where the officers and [the

accused] had discussed sports, and the officers openly expressed

camaraderie with [the accused] and contempt for [the victim].”

Id. at 430. The evidence suggested that the officers’ conduct

“ratchet[ed] up the threat of danger to [the victim]” by, for

example, failing to arrest the accused even when he admitted to

officers that he could not “help it” if he “smack[ed]” the

victim around. Id. at 430. On these facts, the Second Circuit

held the Due Process Clause prohibits police officers “from

affirmatively contributing to the vulnerability of a known

victim by engaging in conduct, whether explicit or implicit,

that encourages intentional violence against the victim.” Id. at

434.

       While the Supreme Court has held that a State’s failure to

arrest does not implicate substantive due process rights, the

above case law supports a state created danger theory when a

police officer increases the risk of harm to a domestic violence

victim by some affirmative conduct beyond mere failure to

arrest. Plaintiff in this case, however, fails to allege any

                                     10
 
                Case 1:18-cv-10737-PBS Document 40 Filed 10/11/18 Page 11 of 14



facts that plausibly demonstrate that Officers Boyle and

Hubbard’s actions “emboldened” Tremblay to murder McMahon.

Unlike in Irish, the police did not increase the risk of harm by

enraging the abuser by telling him about a victim’s allegations

without protecting her despite a request not to tell him. In

this case, the man in the hallway already knew that McMahon was

attempting to enforce the restraining order against him because

he heard her tell the police officers about the order. Also in

contrast to Okin, there are no allegations that Officers Boyle

and Hubbard engaged in a that-a-boy attitude with the abuser. It

is not alleged that the officers conveyed to Tremblay, either

explicitly or implicitly, that they condoned his actions or that

he would not be disciplined. Instead, they removed Tremblay from

the premises and drove him to a homeless shelter.

              This case is so troubling because the police officers

failed to make even a minimal effort of checking whether McMahon

had an active restraining order. If the officers had done so,

they would have discovered that there was an active order and

that, according to Boston Police Department Policy, they were

required to arrest Tremblay. While the enforcement of the order

via an arrest might have prevented the murder,4 Plaintiff has not

alleged more than the officers’ failure to arrest Tremblay. This


                                                            
4
     It is not clear in the complaint when Tremblay returned to murder McMahon.


                                                               11
 
                Case 1:18-cv-10737-PBS Document 40 Filed 10/11/18 Page 12 of 14



may violate Boston Police Department Policy, but does not

implicate substantive due process rights. See Castle Rock, 545

U.S. at 768; see also Estate of Smithers ex rel. Norris v. City

of Flint, 602 F.3d 758, 764 (6th Cir. 2010)(finding no

substantive due process violation when officers released abuser

from custody on trespassing charge rather than holding her

overnight on a domestic violence charge).5 Accordingly, the

claims are dismissed.

C. Equal Protection Claim under 42 U.S.C. § 1983 (Count X)

              Count X alleges an Equal Protection Claim under 42 U.S.C. §

1983 asserting Officers Boyle and Hubbard selectively treated

Ms. McMahon differently as she was a woman that they perceived

to be an alcoholic and drug abuser. “[A]lthough there is no

constitutional right to police protection,” the Fourteenth

Amendment Equal Protection Clause does prohibit executive and

law enforcement officials from “selectively deny[ing] . . .

protective services to certain disfavored minorities.” Hayden v.

Grayson, 134 F.3d 449, 452 (1st Cir. 1998)(alteration in

original)(quoting DeShaney, 489 U.S. at 197 n.3). Supreme Court

cases have “recognized successful equal protection claims

brought by a ‘class of one,’ where the plaintiff alleges that


                                                            
5
  In light of this analysis, the Court does not address the question whether
the officers’ actions were “so egregious, so outrageous, that [they] may
fairly be said to shock the contemporary conscience.” Rivera, 402 F.3d at 36
(quoting Cty. of Sacramento v. Lewis, 523 U.S. 833, 847 n.8 (1998)).

                                                               12
 
     Case 1:18-cv-10737-PBS Document 40 Filed 10/11/18 Page 13 of 14



she has been intentionally treated differently from others

similarly situated and that there is no rational basis for the

difference in treatment.” Vill. of Willowbrook v. Olech, 528

U.S. 562, 564 (2000)(per curiam). Plaintiff has not alleged

sufficient facts to draw a reasonable inference that the

Officers intentionally treated McMahon differently from those

similarly situated – either because she was an alcoholic and

drug user, or because she was a victim of domestic violence. The

Equal Protection Claim is dismissed.

D. Failure to Train/Supervise Claim under 42 U.S.C. § 1983
(Count XI)

     Count XI alleges that the City failed to properly train

and/or supervise Officers Boyle and Hubbard in how to respond to

domestic violence situations. “A municipality can be liable

under § 1983 for failing to [train, supervise, and discipline

officers] if that failure causes a constitutional violation or

injury and ‘amounts to deliberate indifference to the rights of

persons with whom the [officers] come into contact.’” DiRico v.

City of Quincy, 404 F.3d 464, 468–69 (1st Cir. 2005)(second

alternation in original)(quoting City of Canton v. Harris, 489

U.S. 378, 388 (1989)). Accordingly, because the Plaintiff fails

to allege an underlying constitutional injury, her failure-to-

train theory must also be dismissed.


                                 ORDER

                                   13
 
        Case 1:18-cv-10737-PBS Document 40 Filed 10/11/18 Page 14 of 14



        The motion to dismiss (Docket No. 18) is ALLOWED without

prejudice to a motion to amend the complaint filed within 30

days.



                                    /s/ PATTI B. SARIS            ____
                                    Patti B. Saris
                                    Chief United States District Judge




                                      14
 
